Name: Commission Regulation (EEC) No 329/87 of 2 February 1987 on transitional measures relating to the supplementary mechanism applicable to trade in certain wine sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/6 Official Journal of the European Communities 3 . 2. 87 COMMISSION REGULATION (EEC) No 329/87 of 2 February 1987 on transitional measures relating to the supplementary mechanism applicable to trade in certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Whereas Article 5 (3) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (') as last amended by Regulation (EEC) No 3866/86 (2), provides for the STM licence to apply to products with T 2 ES status ; wine that left the production regions before the date of Spain's accession ; whereas the wine in question is tradi ­ tionally stored for many months or years in certain Member States before its release for free circulation ; Whereas it may well result that wine as referred to above may have been put into storage before 1 March 1986 in a Member State of the Community as constituted on 31 December 1985 without being covered by the provisions of Article 18 of Regulation (EEC) No 409/86 ; whereas as a result this wine will fail to be treated as a third country product release for free circulation of which should be effected under cover of an import licence ; Whereas under the Community rules the issuing of import licences for wine originating in Spain was discon ­ tinued on 1 March 1986 ; whereas a case may therefore occur where the various sets of rules make release for free circulation of the products concerned more difficult ; Whereas the quantity of wine in question is 310 000 hi ; whereas it can be identified from appropriate documents, namely the certificates of origin required under the Community rules ; Whereas in such a situation action should be taken to prevent disturbance of trade ; whereas the appropriate course would be to exempt the wine from application of the rules on production of STM licences and STM import licences ; Whereas so that the amount of trade in the wine in ques ­ tion can be monitored the quantities released for free circulation in the Member States should be notified monthly to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion the Management Committee for Wine, Whereas Article 18 of Commission Regulation (EEC) No 409/86 of 20 February 1986 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between the Community as constituted oh 31 December 1985 on the one hand and Spain and Portugal on the other and between those two new Member States (3) provides that goods for which AE 1 movement certificates or AE 2 forms have been issued shall, subject to certain conditions being met, benefit from the same treatment as goods imported under cover of a T 2 ES or T 2 L ES document : Whereas Article 1 Commission Regulation (EEC) No 1408/86 of 13 May 1986 derogating, as regards the wine ­ growing sector, from Regulation (EEC) No 410/86 on transitionals measures to be adopted on account of the accession of Spain and Portugal in respect of trade in agri ­ cultural products (4) provides that wine-growing sector products covered by Council Regulation (EEC) No 337/79 (*) as last amended by Regulation (EEC) No 3805/85 (*), that complied with the conditions laid down in Article 18 of Regulation (EEC) No 409/86 were to be subject to the provisions applicable to intra-Community trade at the date when they were released for consump ­ tion in the Member State of destination : HAS ADOPTED THIS REGULATION : Whereas the abovementioned provisions combine to cause difficulties in applying the STM to certain Spanish Article 1 Wine originating in Spain and imported into another Member State before 1 March 1986 for which evidence is provided that it was given suspensive treatment in the Community as constituted on 31 December 1985 shall be released for consumption (') OJ No L 57, 1 . 3 . 1986, p. 1 . (2) OJ No L 359, 19 . 12. 1986, p. 33 . (3) OJ No L 46, 25 . 2. 1986, p. 5 . (4) OJ No L 128 , 14. 5 . 1986, p. 24. Is) OJ No L 54, 5 . 3 . 1979, p. 1 . O OT No L 367, 31 . 12. 1985, p. 39 . 3. 2. 87 Official Journal of the European Communities No L 32/7 free circulation during the preceding quarter. The quan ­ tity shall be broken down by type and by 'denominacion de origen'.  without presentation of an STM licence, if it is covered by the provisions of Article 18 of Regulation (EEC) No 409/86, or  without presentation of an STM import licence, in other cases . Article 2 Member States shall notifiy the Commission at the end of every quarter of the quantity of wine covered by the provisions of this Regulation that has been released for Article 3 This Regulation shall enter into force on the day of its publications in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1987. For the Commission Frans ANDRIESSEN Vice-President